Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered February 07, 2022 for the patent application 17/036,486.   


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on March 03, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Status of Claims

Claims 1, 3 – 8, 10 - 15 and 17 - 20 are pending in the application.
Claims 1, 3 – 8, 10 - 15 and 17 - 20 are currently amended in the application.
Claims 2,  9 and 16 are cancelled in the application without prejudice or disclaimer.


Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).

Applicant’s arguments filed February 07, 2022 with respect to claims 1, 3 – 8, 10 - 15 and 17 - 20 have been fully considered but are moot in view of the new ground(s) of rejections.  

A review of the claims and updated search necessitated the rejections below. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3 – 8, 10 - 15 and 17 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1, 3 – 8, 10 - 15 and 17 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 8 and computer readable claim 15.  Claim 1 recites the limitations of:

( A ) receiving, at a point of sale (POS) terminal associated with the  parallel transaction system, an electronic transaction request of a payment vehicle, wherein the payment vehicle is at least one of:
a merchant-issued payment card, a contactless payment device, or a digital payment application; 

( B ) determining, utilizing at least the POS terminal, a type of the payment vehicle, the type of the payment vehicle being at least one of an open loop type, a closed loop type, or a parallel type; 

( C ) executing, utilizing a payment terminal connected to the POS terminal and responsive to determining that the type of the payment vehicle is of the parallel type, a parallel transaction, wherein the parallel transaction utilizes a combination of open-loop funds and closed loop funds; and 

( D ) completing, based on the executing and via a payment processing system associated with the parallel transaction system, the electronic transaction request.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the parallel transaction system or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 8 and 15.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) - ( C ) above in Applicant’s specification para [0018], which discloses “To address the above-noted problems, the present disclosure describes systems and methods that execute payment transactions of a parallel payment vehicle that may include the functionality and aspects of both open-loop and closed-loop payment vehicles. For example, a processing system including a parallel payment system, a transaction system, and a tokenization system of the present disclosure
may execute payment transactions of a parallel payment vehicle. The parallel payment system may detinning whether a payment vehicle of a customer received at a
merchant's point of sales (POS) terminal or a merchant's e-commerce website on a browser is a parallel payment vehicle. In one embodiment, the merchant's POS terminal
may also be configured to determine whether the payment vehicle received is a parallel payment vehicle. Upon determining the payment vehicle is a parallel payment vehicle,
the processing system may execute the payment transaction associated with the parallel payment vehicle based on an open-loop or a closed-loop payment transaction process. The payment transaction may be executed by the processing system based on the customer's preferences for utilizing an open-loop payment account or a closed-loop payment account associated with the parallel payment vehicle.”.

Also, claim 1, limitation ( A ) and ( D ) above in Applicant’s specification para [0048], which discloses “At step 602, a parallel transaction system (e.g., the processing system 130 including the parallel payment system 135, transaction system 140, and the tokenization system 150 thereof) may receive an electronic transaction request of a payment vehicle (e.g., the payment vehicle 106). In one embodiment, the payment vehicle may comprise at least one of open-loop funds or closed-loop funds. At step 604, the parallel transaction system may determine a type of the payment vehicle, the type of the payment vehicle being at least one of an open-loop type, a closed-loop type, or a parallel type. In one embodiment, when the type of the payment vehicle is a parallel type, the parallel transaction system may determine an available amount of open-loop funds and an available amount of closed-loop funds associated with the payment vehicle.“.  

Also, claim 1, limitation ( A ) - ( C ) above in Applicant’s specification para [0025], which discloses “Still referring to FIG. 1, in one embodiment, the POS terminal 110 may be configured to detect whether the payment vehicle 106 is an open-loop payment vehicle, a closed-loop payment vehicle, or a parallel payment vehicle. The POS terminal 110 may interact with the merchant system 120, and/or directly with the processing system 130 to execute electronic payment transactions associated with the payment vehicle 106. The merchant system 120 may be a payment terminal (e.g., a "pin pad"), or, a data server, for example, displaying a merchant's e-commerce store. The user 105 may provide sensitive data associated with the payment vehicle 106 directly, such as at the POS terminal 110 at a retail location, or via, for example, remotely via the browser 115. The browser 115 may interact with the merchant system 120, and/or directly with the processing system 130 to in order to facilitate the execution of payment transactions associated with the payment vehicle 106. The browser 115 may be a client-side browser on a user computing device, but may also be a client-side app, or any other
type of client-side data processor. The browser 115 may also collect data associated with the payment vehicle 106 from the user 105 and transfer the data securely to the transaction network(s) 160 via an intermediary such as the processing system 130. The processing system 130, such as a payment processor, may be an intermediary in this system to ensure validity of a payment request associated with the payment vehicle 106.“.   Still Similar arguments apply to claims 8 and 15.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 1, 8 and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 8, and 15 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  
Dependent Claims

Dependent claims 3 – 7, 10 – 14 and 17 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 3 – 7, 10 – 14 and 17 - 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 8 and 15 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 3 – 7, 10 – 14 and 17 – 20  clearly further define the abstract idea as stated above and claims 5 and 12 further define extra-solution activities such as wherein the user preference identifies a priority order for using the open-loop funds and the closed-loop funds. Furthermore, dependent claims 3 – 7, 10 – 14 and 17 – 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1, 3 – 8, 10 - 15 and 17 - 20 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 8, 10 - 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being obvious over Louis J. Krouse et al. (Pat. # US 6,097,834 – herein referred to as Krouse) and further in view of Bryan T. Bailey et al.  (Pub. # US 2014/0207683 A1 – herein referred to as Bailey).

Re: Claim 1, Krouse discloses a method for executing an electronic transaction by a parallel transaction system, comprising:
receiving, at a point of sale (POS) terminal associated with the  parallel transaction system, an electronic transaction request of a payment vehicle, wherein the payment vehicle is at least one of:
a merchant-issued payment card, a contactless payment device, or a digital payment application (Krouse, col. 4, lines 8 – 11 –  An electronic financial transaction request is then generated in response to the transaction data and the computer­ readable assented-to record, which request is for being used by an electronic financial transaction system to execute the electronic financial transaction.); (Krouse, col. 17, lines 10 – 30 –  Once the user/customer indicates that the billing information displayed on the display 206 is correct, the generator 224 causes the display 206 to request that the user/customer indicate to the system 200 via the user interface 206 how the user/customer wishes to make payment based upon the displayed billing information. Interface 206 may comprise a conventional point of sale debit card reading/transaction mechanism (not shown) to permit the user/customer to accomplish this. The information obtained from reading the customer's debit card and provision of the customer's PIN via the interface 206 may then be utilized by the generator 224, together with the aforesaid billing information, to generate an ACH EFT request to transfer funds from the customer's bank account (indicated via the debit card information) to the bill payee's bank account, to pay the customer's bill as indicated on the billing document 400. This request is transmitted from the generator 224 to the ACH/EFT system via the interface 226, and a copy of said request is stored in the archive 228 in association with the other billing information and scanned image obtained from the document 400 by the system 200.);
 determining, utilizing at least the POS terminal, a type of the payment vehicle, the type of the payment vehicle being at least one of an open loop type, a closed loop type, or a parallel type (Krouse, col. 17, lines 50 – 55 –  System 200 may also be modified such that interface 206 comprises conventional means (not shown) for permitting the user/customer to make payment via  check (or  other negotiable instrument), credit card, and/or cash tendered to the operator of the interface 206.);
 completing, based on the executing and via a payment processing system associated with the parallel transaction system, the electronic transaction request (Krouse, col. 3, lines 57 – 61 – A collection system is also included in this embodiment of the system of this aspect of the present invention for generating in response to the transaction data and  the computer-readable record, an electronic financial transaction request for being used by an electronic transaction system to execute the electronic financial transaction.).
However, Krouse does not expressly disclose:  
executing, utilizing a payment terminal connected to the POS terminal and responsive to determining that the type of the payment vehicle is of the parallel type, a parallel transaction, wherein the parallel transaction utilizes a combination of open-loop funds and closed loop funds.
In a similar field of endeavor, Bailey discloses:
executing, utilizing a payment terminal connected to the POS terminal and responsive to determining that the type of the payment vehicle is of the parallel type, a parallel transaction, wherein the parallel transaction utilizes a combination of open-loop funds and closed loop funds (Bailey, [0006], [0017] - In accordance with another embodiment, a payment processing system comprises a combination payment card, wherein the combination payment card has an assigned card number that is associated with both a closed-loop account and an open-loop account, wherein the closed-loop account associated with the assigned card number is affiliated with a closed-loop merchant and the open-loop account associated with the assigned card number is affiliated with a sponsoring network. The payment processing system also comprises a payment processor, wherein the payment processor is one of an acquirer and an issuer. The payment processor is configured to receive transaction information comprising an authorization request, a payment card account number, and a merchant identifier and determine whether the payment card account number identifies the combination payment card. When the payment card account number identifies the com­ bination payment card, it is determined, based on the merchant identifier, whether the transaction information is associated with the closed-loop merchant. When the received transaction information is associated with the closed-loop merchant, it is determined whether the closed-loop account has sufficient funds. When the closed-loop account has sufficient funds, an authorization of sale is caused to be transmitted. When the received transaction information is not from the closed-loop merchant, it is determined whether the open­ loop account has sufficient funds. When the open-loop account has sufficient funds, an authorization of sale is caused to be transmitted. When the payment card account number is not associated with the combination payment card, it is determined whether a payment card account identified by the payment card account number has sufficient funds.).
Therefore, in light of the teachings of Bailey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Krouse, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a method and system for a cardholder can use the combination payment card for payment at a variety of merchant types.
.
Re: Claim 3, Krouse discloses the method of claim 1, further comprising 
determining an available amount of the open-loop funds and an available amount of the closed-loop funds associated with the payment vehicle (Krouse, col. 9, lines 34 – 39 – The generator 38 then commands the printer 36 to print out a transaction receipt reciting the amount of the  negotiable instrument tendered in payment in the transaction, the payee of the instrument, and the information contained in the MICR line of the negotiable instrument.).

Re: Claim 4, Krouse discloses the method of claim 1, 
wherein the completing the electronic transaction request comprises executing, by the parallel transaction system, an open-loop transaction and a closed-loop transaction in a predetermined order, wherein the predetermined order is based on a user preference (Krouse, col. 17, lines 10 – 26 – Once the user/customer indicates that the billing information displayed on the display 206 is correct, the generator 224 causes the display 206 to request that the user/customer indicate to the system 200 via the user interface 206 how the user/customer wishes to make payment based upon the displayed billing information. Interface 206 may comprise a conventional point of sale debit card reading/transaction mechanism (not shown) to permit the user/customer to accomplish this. The information obtained from reading the customer's debit card and provision of the customer's PIN via the interface 206 may then be utilized by the generator 224, together with the aforesaid billing information, to generate an ACH EFT request to transfer funds from the customer's bank account (indicated via the debit card information) to the bill payee's bank account, to pay the customer's bill as indicated on the billing document 400.).

Re: Claim 5, Krouse discloses the method of claim 4, 
wherein the user preference identifies a priority order for using the open-loop funds and the closed-loop funds (Krouse, col. 9, lines 39 – 55 – In accordance with this aspect of the present invention, no paper records of the transaction need be maintained by the merchant, retailer, or third party transaction agent at the point of sale, since all of the records necessary to reconstruct any financial transaction processed by the system 10 are stored electronically within the system 10. Advantageously, this greatly reduces the time, effort, and storage space required by merchants, retailers, and third party transaction agents to maintain records of transactions processed using system 10, and permits all of the documents processed and generated by the terminals 18, 20, 22 to be given to and retained by the customers tendering the negotiable instruments processed by the terminals 18, 20, 22, thereby per­ mitting the merchants, retailers, or third party's processing said documents to  be able to comply with U.S. Federal Reserve regulations which require that processed checks be truncated when they are not submitted in paper form to the financial institutions on which they are drawn.).

Re: Claim 6, Krouse discloses the method of claim 1, further comprising: 
displaying, on a display screen of the POS terminal a graphical user interface to request a user preference for using the open-loop funds and the closed-loop funds (Krouse, col. 12, lines 27 – 36 – Terminal 202 comprises a user interface/display device 206 and an optical scanner 208. Device 206 preferably comprised a conventional graphical user interface and system control means or other type of human input/output, control  and display means for permitting a human operator (not shown) to monitor and control operation of various of the functional components of the system 200 in the manner described more fully below. Scanner 208  the preferably comprises a conventional scanner device that is substantially identical to scanner 34 of system 10.); (Krouse, col. 8, lines 13 – 25 – Generator 38 utilizes the numeric transaction data, payee and payment amount data, transaction date and time data and terminal identification number to generate, for each point of sale financial transaction processed by the terminal, a unique respective record of the transaction for being assented to by the party tendering the negotiable instrument document being processed by the terminal. For each such transaction, the generator 38 causes the unique respective record generated by the generator 38 to be printed out by printer 36 (which comprises, e.g., a conventional laser printer) as a respective hard copy transaction record. An example of one such hard copy transaction record 70 is shown in FIG. 4.); and 
receiving, at the graphical user interface the user preference selected by a user for the using open loop-funds and the closed-loop funds (Krouse, col. 8, lines 26 – 43 –  As shown in FIG. 4, each transaction record 70 generated by the generator 38 includes an authorization contract portion 80 which contains language approved by the National Automated Clearing House Association for the party tendering the negotiable instrument being processed in the transaction to give approval to conversion of the payment being made by the negotiable instrument to an equivalent EFT transaction. The language contained in portion 80 also authorizes the party processing the transaction (e.g., the merchant, retailer, or  third  party  transaction agent at the point of the sale) to convert the EFT transaction to an equivalent paper draft transaction in the event that the EFT transaction cannot be completed (e.g., due to insufficient funds for carrying out the EFT transaction or because the financial institution upon which the negotiable instrument 110 is drawn cannot process EFT requests), and to charge the tendering party's account in the event of such insufficient funds.).

Re: Claim 7, Krouse discloses the method of claim 1, further comprising: 
displaying, on a display screen of the POS terminal, a graphical user interface to request a user preference for using the open-loop funds or the closed-loop funds after completing the electronic transaction (Krouse, col. 14, lines 26 – 36 – Preferably, the respective formats of these respective reference billing documents are characteristic of billing documents that are expected to be submitted by customers for processing via terminal(s) 202. Preferably, the reference recognition characterizations are generated by a reference characterization generator station (not shown) which comprises elements 208 and 204 and a graphical user interface input/output device (not shown) for permitting a user to process reference billing documents to generate respective sets of reference recognition characteristics therefrom, and to command these sets of reference recognition characteristics to be stored in the archive 228.); and 
modifying, parallel transaction system, the electronic transaction based on the user preference (Krouse, col. 14, lines 44 – 63 –  The user also determines empirically and inputs (or receives from the party generating the billing documents) the name, EFT payment account, and bank routing number of payee associated with each of the reference billing documents, and the length and parsing form (e.g., OCR font, customer billing account number and payment amount field information (i.e., position, length, and field offset information), etc.) of the respective OCR lines of each of the reference billing documents, which data is also stored  in the  archive 228 in association of the  reference recognition characteristics of the respective reference billing documents. If the OCR line of a particular type of reference billing document may change from one such billing document to another, this is also input by the user interface and stored in the archive 228 in association with the respective reference characterization for the respective billing document. Optionally, check digit information may also be stored in the archive 228 in association with the reference characterizations in order to permit analysis of same to be accomplished.).

With respect to Claims 8, 10 – 14, 15 and 17 - 20, they are system and apparatus claims which repeat the same limitations of claims 1 and 3 - 7, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Louis J. Krouse et al. (Pat. # US 6,097,834) in view of Bryan T. Bailey et al.  (Pub. # US 2014/0207683 A1) disclose the structural elements that constitute the method of claims 1 and 3 - 7, it is respectfully submitted that they perform the underlying process steps, as well.  As such, the limitations of claims 8, 10 – 14, 15 and 17 – 20 are rejected for the same reasons given above for claims 1 and 3 - 7.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696